Exhibit 10.1

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and among

 

BUCKEYE CHECK CASHING OF FLORIDA, INC.

 

and

 

BUCKEYE CHECK CASHING OF FLORIDA III, LLC

 

AND

 

CHECK CASHING U.S.A. HOLDINGS, INC.

 

CHECK CASHING U.S.A. INC., ARMANDO’S INC. AND FOREMOST INC.

 

 

Dated as of January 31, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

ARTICLE II

SALE AND PURCHASE; OTHER MATTERS

5

 

 

 

2.1

Sale and Purchase of Interests

5

 

 

 

2.2

Purchase Consideration

5

 

 

 

2.3

Pre-Closing Indebtedness Disposition and Releases

5

 

 

 

2.4

Consent

7

 

 

 

2.5

Assignment of Certificate

7

 

 

 

ARTICLE III

CLOSING AND DELIVERIES

7

 

 

 

3.1

Closing

7

 

 

 

3.2

Deliveries by the Seller

7

 

 

 

3.3

Deliveries by the Buyer

8

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

9

 

 

 

4.1

Organization and Standing; Authority

9

 

 

 

4.2

Capitalization

9

 

 

 

4.3

Title

9

 

 

 

4.4

Financial Statements and Financial Matters

9

 

 

 

4.5

No Brokers

9

 

 

 

4.6

Payment of Pre-Closing Taxes

10

 

 

 

4.7

[Reserved]

10

 

 

 

4.8

Litigation or Government Claims

10

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER OR CHECK CASHING U.S.A.

11

 

 

 

5.1

Investment Intent

11

 

 

 

5.2

Organization and Standing; Authority

11

 

 

 

5.3

No Conflict; Required Consents

11

 

 

 

5.4

Independent Investigation; No Reliance

11

 

 

 

5.5

Solvency

12

 

 

 

5.6

Legal Proceedings

12

 

 

 

5.7

No Brokers

12

 

 

 

ARTICLE VI

COVENANTS AND AGREEMENTS

12

 

 

 

6.1

Records

12

 

 

 

6.2

Florida Money Services License

12

 

 

 

6.3

Reasonable Best Efforts; Cooperation

13

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.4

Rights of First Refusal

13

 

 

 

ARTICLE VII

CONDITIONS TO CLOSING

15

 

 

 

7.1

Conditions to Obligations of the Seller

15

 

 

 

7.2

Conditions to Obligations of the Buyer

15

 

 

 

7.3

Frustration of Closing Conditions

15

 

 

 

ARTICLE VIII

TERMINATION OF AGREEMENT

16

 

 

 

8.1

Termination

16

 

 

 

8.2

Effect of Termination

17

 

 

 

ARTICLE IX

REMEDIES

17

 

 

 

9.1

Survival

17

 

 

 

9.2

Indemnification by the Buyer

17

 

 

 

9.3

Indemnification by the Seller

17

 

 

 

9.4

Exclusive Remedy

18

 

 

 

9.5

Limitations on Indemnification Payments to the Seller Indemnitees

18

 

 

 

9.6

Limitations on Indemnification Payments to the Buyer Indemnitees

18

 

 

 

9.7

Specific Performance

20

 

 

 

9.8

Subrogation

20

 

 

 

ARTICLE X

MISCELLANEOUS AND GENERAL

20

 

 

 

10.1

Expenses

20

 

 

 

10.2

Successors and Assigns

20

 

 

 

10.3

Third Party Beneficiaries

20

 

 

 

10.4

Further Assurances

20

 

 

 

10.5

Notices

20

 

 

 

10.6

Captions

21

 

 

 

10.7

Amendment; Waiver

21

 

 

 

10.8

Legal Representation

21

 

 

 

10.9

Governing Law

22

 

 

 

10.10

Consent to Jurisdiction and Service of Process

22

 

 

 

10.11

Waiver of Jury Trial

22

 

 

 

10.12

Severability

22

 

 

 

10.13

Construction

23

 

 

 

10.14

Information Provided

23

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.15

Counterparts; Electronic Transmission

23

 

 

 

10.16

Complete Agreement

23

 

 

 

10.17

Post Closing Adjustment of Purchase Price

23

 

 

 

10.18

Delivery of Statement

24

 

 

 

10.19

Negative or Positive Number

24

 

 

 

10.20

Examination, Review and Payment

24

 

 

 

10.21

Access to Information

25

 

 

 

10.22

Confidentiality

26

 

Exhibits

 

Exhibit A – [Reserved]

Exhibit B-1 – Security Agreement

Exhibit B-2 – Pledge Agreement

Exhibit C – New Springing Bill of Sale

Exhibit D - Proceedings

 

iii

--------------------------------------------------------------------------------


 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), is dated as of
January     , 2016 (the “Effective Date”), by and among Buckeye Check Cashing of
Florida, Inc. an Ohio corporation (the “Seller”), the sole member of Buckeye
Check Cashing of Florida II, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Company”), and Buckeye Check Cashing of
Florida III, LLC, a Florida limited liability company (together with its
successors and assigns, the “Buyer”) and each of the Assignees as defined below.
The Seller, Buyer and the Assignees are sometimes referred to in this Agreement
collectively as the “Parties” and each, individually, as a “Party”. Unless the
context otherwise requires, terms used in this Agreement that are capitalized
and not otherwise defined in context have the meanings set forth or
cross-referenced in Article I.

 

BACKGROUND

 

A.            As of the Effective Date, the Seller is the record owner of 100%
of the issued and outstanding membership interests of the Company (the
“Interests”).

 

B.            The Assignees (as defined below) have a security interest in all
or substantially all of the assets of the Company (the “CCUSA Security
Interest”) securing certain indebtedness of the Company to certain affiliates of
the Buyer. Such Indebtedness is non-recourse to Seller and Seller’s affiliates.

 

C.            The Assignees have certain rights and obligations under that
certain Bill of Sale, Assignment and Assumption Agreement dated as of August 1,
2012, by and among (i) each of Check Cashing U.S.A., Inc., a Florida corporation
(“Check Cashing U.S.A.”), Armando’s Inc., a Florida corporation, and Foremost,
Inc., a Florida corporation (collectively, and together with Check Cashing
U.S.A. Holdings, Inc., the “Assignees”) and (ii) the Company (the “Old Springing
Bill of Sale”), pursuant to which the Assignees would take the assets and assume
the liabilities of the Company.

 

D.            The Seller has indicated that it will wind down the Company’s
business because it is not in the interest of the Seller or Seller’s
equityholders to continue the Company’s business.

 

E.             The Buyer wishes to own and operate the Company’s business in
lieu of the wind-down described in Background Paragraph D followed by an
exercise of remedies under the Old Springing Bill of Sale and the CCUSA Security
Interest.

 

F.              In lieu of an asset transaction (and associated assumption of
liabilities) as described in the Old Springing Bill of Sale, the Buyer has
agreed to acquire the Company’s business by purchasing the Interests and Seller
agrees to convey the Interests to Buyer so that the Company may continue
operations under Buyer’s ownership.

 

G.            The Seller is willing to convey the Interests to Buyer and enter
into other agreements and transactions in connection with this Agreement, but
only on the terms and conditions set forth herein, including, without
limitation, the releases and terminations described herein, which are being
relied on by and are an inducement to Seller to enter into this Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth herein,
the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

For purposes of this Agreement:

 

“Action” means any suit, legal proceeding, administrative enforcement proceeding
or arbitration proceeding before any Governmental Authority.

 

“Affiliate” means with respect to any Person, any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. It is understood and agreed that for purposes of this definition, the
Independent Manager shall be deemed to be an Affiliate of Buyer.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Assignees” has the meaning set forth in the Preamble.

 

“APA” means that certain Asset Purchase Agreement dated as of April 22, 2012
among Buckeye Check Cashing of Florida, Inc. and certain Affiliates of Buyer, as
amended.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which the Federal Reserve Bank of New York is closed.

 

“Business Interests” has the meaning set forth in Section 6.4.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.3.

 

“Certificate” means share certificate no. 25 representing one million shares of
common stock issued by Community Choice Financial Inc. (“CCFI”).

 

“CCUSA Security Interest” has the meaning set forth in Paragraph B of the
recitals.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Limited Liability Company Agreement” means that certain Limited
Liability Company Agreement of Buckeye Check Cashing of Florida II, LLC dated as
of August 1, 2012 by and between Seller (as sole member thereunder) and the
Independent Manager (as defined therein).

 

2

--------------------------------------------------------------------------------


 

“Consent” means any consent, approval, authorization, waiver or registration
required to be obtained from, filed with or delivered to any Person in
connection with the consummation of the transactions contemplated hereby.

 

“Disputed Amounts” has the meaning set forth in Section 10.20(a).

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Follow-on Sale” has the meaning set forth in Section 6.4(e).

 

“General Enforceability Exceptions” has the meaning set forth in Section 4.1.

 

“Governmental Authority” means any government or political subdivision, whether
federal, state, local or foreign, or any agency of any such government or
political subdivision, or any federal, state, local or foreign court.

 

“Independent Accountants” has the meaning set forth in Section 10.20(c).

 

“Initial Offer Period” has the meaning set forth in Section 6.4.

 

“Interests” has the meaning set forth in Background Paragraph A.

 

“Law” means any law, statute, code, ordinance, regulation or rule of any
Governmental Authority.

 

“Liens” means any mortgage, lien, security interest, option, pledge or other
similar encumbrance.

 

“Losses” has the meaning set forth in Section 9.2.

 

“New Springing Bill of Sale” has the meaning set forth in Section 3.2(e)(4).

 

“Old Springing Bill of Sale” has the meaning set forth in Recital C.

 

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority.

 

“Party’’ and “Parties” have the meanings set forth in the Preamble, and includes
the Transferee, as applicable.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, joint venture, unincorporated society or association,
trust or other legal entity or Governmental Authority.

 

“Period” has the meaning set forth in Section 2.3(e).

 

“Pledge Agreement” has the meaning set forth in Section 3.2(e)(2).

 

“Post Closing Adjustment” has the meaning set forth in Section 10.17.

 

3

--------------------------------------------------------------------------------


 

“Pre-Closing Indebtedness” has the meaning set forth in Section 4.4(b).

 

“Privileged Communications” has the meaning set forth in Section 10.8.

 

“Purchase Price” has the meaning set forth in Section 2.2 or as adjusted by the
Post-Closing Adjustment.

 

“Put” has the meaning set forth in Section 2.3(c).

 

“Released Claim” has the meaning set forth in Section 2.3(c).

 

“Resolution Period” has the meaning set forth in Section 10.20(b).

 

“Review Period” has the meaning set forth in Section 10.20(a).

 

“Revolving Credit Agreement” means that certain Secured Revolving Note dated the
date hereof issued by Company and accepted by Seller, as lender thereunder
pursuant to which the Lender will make available, on a discretionary basis (so
long as no default shall exist thereunder), a revolving credit facility of up to
$6,000,000. It is understood and agreed that the obligations represented by the
Revolving Credit Agreement on the Closing Date, which Buyer acknowledges and
agrees is an assumed liability are obligations that Assignees are obligated to
assume pursuant to the New Springing Bill of Sale, with such obligations being
expenses of Company which were paid by Seller (or any of its Affiliates) on
Company’s behalf or were advances made by Seller (or any of its Affiliates) to
Company for the payment of Company expenses, in each case, pursuant to the
Company’s ordinary course of business

 

“ROFR Offer” has the meaning set forth in Section 6.4.

 

“ROFR Notice” has the meaning set forth in Section 6.4.

 

“ROFR Price” has the meaning set forth in Section 6.4.

 

“ROFR Sale” has the meaning set forth in Section 6.4.

 

“Seller Indemnitees” has the meaning set forth in Section 9.2.

 

“Seller” has the meaning set forth in the Preamble.

 

“Selling Party” has the meaning set forth in Section 6.4.

 

“Tax” means any foreign, United States federal, state or local net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, value added, transfer, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, similar
governmental fee or other similar assessment or similar charge, together with
any interest, penalties, additions to tax or additional amounts imposed by any
Taxing Authority.

 

“Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax, including the IRS.

 

“Termination Date” has the meaning set forth in Section 8.1(b).

 

4

--------------------------------------------------------------------------------


 

“Third Party Purchaser” has the meaning set forth in Section 6.4.

 

“Third Party Interests” has the meaning set forth in Section 6.4.

 

“Transferee” has the meaning set forth in Section 6.4(e).

 

“Undisputed Amounts” has the meaning set forth in Section 10.20(a).

 

ARTICLE II

SALE AND PURCHASE; OTHER MATTERS

 

2.1                               Sale and Purchase of Interests. At the
Closing, the Seller shall sell, assign and transfer to the Buyer all of the
Interests, free and clear of all Liens (other than those described in Section
4.3), and the Buyer shall pay and deliver, or cause to be paid and delivered,
the Purchase Consideration to, or for the benefit of, the Seller and take the
other actions described in this Article II. It is hereby understood and agreed
that, except as specifically provided herein, the sale, assignment and transfer
of the Interests shall be on an “as is, where is” basis with no warranties of
any kind, except as provided specifically herein.

 

2.2                               Purchase Consideration. In full consideration
for the transfer of the Interests, at the Closing, the Buyer shall (a) pay or
cause to be paid to, or for the benefit of, the Seller an aggregate amount equal
to $10 (the “Purchase Price”) and (b) consummate the other transactions and
execute the other agreements contemplated hereby. The Purchase Price shall be
adjusted by the Post Closing Adjustment obtained and paid in accordance with
Section 10.17.

 

2.3                               Pre-Closing Indebtedness Disposition and
Releases.

 

(a)                                 Upon Closing, $2,632,000 (as adjusted as
described below) of the Pre-Closing Indebtedness shall be evidenced by a
borrowing of $2,632,000 (as adjusted as described below) under the Revolving
Credit Agreement on the Closing Date.

 

(b)                                 The amount referred to in Section 2.3(a)
shall be adjusted on a dollar-for-dollar basis as follows: (1) such amount to be
increased if cash (other than cash to be used to pay already collected trust
taxes) and current gross receivables on the Closing Date are more than
$6,300,000 to the extent such cash (other than cash to be used to pay already
collected trust taxes) and current gross receivables exceed $6,300,000 and (2)
such amount to be decreased if cash (other than cash to be used to pay already
collected trust taxes) and current gross receivables on the Closing Date are
less than $6,300,000 to the extent such cash (other than cash to be used to pay
already collected trust taxes) and current gross receivables are less than
$6,300,000.

 

(c)                                  On the Closing Date, each of the Buyer and
the Assignees hereby irrevocably release, on behalf of themselves and their
Affiliates, Seller and its Affiliates (other than the Company) from any and all
claims, obligations and liabilities of any nature whatsoever, whether known or
unknown, liquidated or contingent, direct or indirect (each, a “Released
Claim”), including, without limitation, any and all claims, obligations and
liabilities resulting (directly or indirectly) from or in connection with: (a)
Seller’s management or ownership of the Company, (b) the APA (including, without
limitation, any obligation to purchase the common stock represented by the
Certificate (or any replacements or proceeds thereof, such obligation, the
(“Put”)), and (c) any other agreement to which Seller and/or any of its
Affiliates (other than

 

5

--------------------------------------------------------------------------------


 

the Company) is a party with Buyer and/or any of its Affiliates, including
without limitation, the Company Limited Liability Company Agreement and each of
the Newco Notes (as such term is defined in the APA). Each of the Assignees
hereby irrevocably waive any Event of Default as defined therein that may
currently exist under any of the Newco Notes until immediately after the Closing
or Termination of this Agreement. The release and waiver provided in this
Section 2.3(c) shall bind any and all parties asserting rights through Buyer or
any of its Affiliates. The provisions of this Section 2.3(c) shall survive any
termination of this Agreement.

 

(d)                                 Reacquisition of Company. If the Seller or
any of its Affiliates shall acquire the Business Interests of Company (whether
such reacquisition is pursuant to Section 6.4 or otherwise), then the Buyer
shall be deemed to have been assigned and shall assume all of the obligations
under the Newco Notes and the New Springing Bill of Sale immediately prior to
such acquisition, and the Buyer will execute and deliver any documentation
reasonably requested by Seller to evidence such assignment.

 

(e)                                  Notwithstanding the irrevocable release of
all claims, liabilities and obligations constituting a “Released Claim”, as a
new obligation hereunder (it being understood and agreed that this Section
2.3(e) shall not affect or be construed to affect the release of any claim,
liability or obligation constituting a “Released Claim” and shall not create
obligations or enlarge the obligations of any Person under any theory of
liability or cause of action other than as specifically provided in this Section
2.3(e)), subject to Sections 9.4, Section 9.6 (other than subsections (a) and
(b)) and Section 9.7, upon and from and after the Closing, the Seller shall
reimburse the Company (or, if applicable, Taso if Taso is a Transferee), without
duplication of any amounts payable hereunder, for the following losses directly
and proximately caused by acts or omissions of the Company occurring prior to
the Closing and after July 31, 2012 (such period, the “Period”): (1) refunds
made to the Company’s customers for transactions entered into during the Period
required to cure a violation of law or regulation where the aggregate refund to
a group of customers as a result of such cure exceeds $5,000.00; (2) any amounts
required to be paid to any Governmental Authority in the nature of fines (or
payments in lieu thereof) resulting from a violation of law or regulation with
respect to customer transactions entered into prior during the Period; and (3)
any and all out-of-pocket losses, liabilities, claims, damages, penalties,
fines, judgments, awards, settlements, costs, fees (including reasonable
investigation fees), expenses (including reasonable attorneys’ fees) and
disbursements resulting from any material breach of any law or regulation with
respect to (i) any customer transaction entered into by the Company during the
Period, (ii) any material breach of any lease of the Company occurring during
the Period, (iii) any violation of any federal, state or local law relating to
taxation during the Period or (iv) any claim by any current or former employee
relating to an act or omission occurring during the Period. Upon request, the
Buyer shall provide, in reasonable detail, documentation supporting any amounts
claimed to be payable under this Section 2.3(e), and Seller shall have the right
to coordinate the defense of any claim for which Buyer or its Affiliates seeks
indemnity under the terms hereof. Buyer shall defend, indemnify and hold
harmless Seller and its Affiliates, and its and their directors, officers,
employees, agents and representatives (each a “Seller Special Indemnitee”), from
and against: (a) all obligations, demands, claims, and liabilities claimed or
asserted by any Person in connection with the transactions contemplated by this
Agreement; and (b) all losses or expenses in any way suffered, incurred, or paid
by any Seller Special Indemnitee as a result of or in any way arising out of,
following, or consequential to any transaction between Buyer and any Seller
Special Indemnitee whether under this Agreement, or otherwise (including without
limitation reasonable attorneys fees and expenses), except for losses caused by
the gross negligence or willful misconduct of any Seller Special Indemnitee.

 

6

--------------------------------------------------------------------------------


 

(f)                                   On the Closing Date, the Put is hereby
irrevocably terminated, released, and disclaimed, and the liability of the
Company for the Put is hereby irrevocably extinguished. The provisions of this
Section 2.3(f) shall survive any termination of this Agreement.

 

2.4                               Consent. Each of the Buyer and Assignees (and
each of their Affiliates) hereby agree that any actions taken between the
Effective Date and through the Closing Date by the Seller and Seller Affiliates
and the Company to manage the business of the Company and/or effectuate the
transactions contemplated hereby (including, without limitation, transactions
intended to ensure that no more than $6,300,000 in cash and gross receivables
remain in the Company upon Closing and any intercompany payments in respect of
any intercompany obligations) shall not violate, conflict with, or cause an
Event of Default under, the Newco Notes or any other agreement to which Seller
and/or any of its Affiliates (other than the Company) is a party with Buyer
and/or any of its Affiliates, including without limitation, the Company Limited
Liability Company Agreement, and each of the Buyer and Assignees (on behalf of
themselves and their Affiliates) hereby irrevocably consents to each such
action.

 

2.5                               Assignment of Certificate. The Assignees, and
each of them, including Check Cashing U.S.A. Holdings, Inc., for and in
consideration of Seller entering into this Agreement and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, hereby irrevocably sell, assign, transfer and set over to Seller
any and all right, title and interest in and to the Certificate and shall
execute and deliver any documentation reasonably requested to evidence such
assignment.

 

ARTICLE III

CLOSING AND DELIVERIES

 

3.1                               Closing. The closing of the transactions
contemplated hereby (the “Closing”) will take place remotely via the electronic
exchange of documents and signatures on the such date and at such time and place
as the Parties mutually agree in writing, but in any event not later than 30
calendar days following the satisfaction or waiver of each of the conditions set
forth in Article VIII (other than those conditions that are to be satisfied at
the Closing), or on such other date or at such other time and place as the
Parties mutually agree in writing (the “Closing Date”). The Closing is expected
to take place on January 31, 2016. Except as specifically provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
Parties at the Closing will be deemed to have been taken and executed
simultaneously and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered. The effective time of the Closing will be 12:01 a.m. Eastern Time on
the Closing Date.

 

3.2                               Deliveries by the Seller. At the Closing, the
Company shall deliver, or cause to be delivered, to the Buyer the following
items:

 

(a)                                 List of stores operated by the Company set
forth on Schedule I hereto.

 

(b)                                 A certificate of an officer of the Seller,
given by him or her on behalf of the Seller and not in his or her individual
capacity, to the effect that the conditions set forth in Section 7.2(a) and
Section 7.2(b) have been satisfied.

 

(c)                                  The certificate of formation of the
Company, certified as of a recent date by the Secretary of State of Delaware,
and a copy of the operating agreement of the Company;

 

7

--------------------------------------------------------------------------------


 

(d)                                 A certificate of the Secretary of State of
Delaware as to the good standing of the Company as of a recent date in Delaware;

 

(e)                                  The following documents duly executed by
the parties thereto: (1) [Reserved]; (2) a Security Agreement substantially in
the form attached as Exhibit B-1 duly executed by Seller and Company, which
Security Agreement is effective prior to the Closing and a Pledge Agreement
substantially in the form of Exhibit B-2 duly executed by Seller and which
Pledge Agreement shall be effective immediately prior to Closing and joined by
Buyer at the Closing, (3) a Secured Revolving Note issued by Seller to the
Company, which is effective prior to the Closing; (4) and the New Springing Bill
of Sale substantially in the form of Exhibit C hereto duly executed by Seller
and the Company; and

 

(f)                                   Copies of all executory leases of the
Company, together with any addendums or amendments thereto, provided however,
that Seller makes no representation or warranty as to the accuracy thereto or
effectiveness thereof.

 

(g)                                  RESERVED.

 

3.3                               Deliveries by the Buyer. At the Closing, the
Buyer shall deliver, or cause to be delivered, to the Seller the following
items:

 

(a)                                 Joinder Agreement in the form attached to
the Pledge Agreement duly executed by Buyer;

 

(b)                                 A certificate showing the Buyer’s good
standing under its jurisdiction of incorporation, and a copy of the Articles of
Association of the Buyer, including all amendments thereto (or equivalent
organizational documents);

 

(c)                                  A counterpart of the New Springing Bill of
Sale duly acknowledged by Buyer;

 

(d)                                 any documentation reasonably requested by
Seller to document the assignment described in Section 2.5;

 

(e)                                  A counterpart to the Subordination
Agreement duly executed by each of the Assignees;

 

(f)                                   A copy of the any agreement between the
Company and Taso selling or purporting to sell assets of the Company;

 

(g)                                  (1) An acknowledgment in writing of the
Second Amended and Restated Trademark License Agreement dated as of January 22,
2016 by and between Seller and Company and (2) a consent, effective immediately
prior to the Closing, by Assignees and Buyer to (i) the Security Agreement
described in Section 3.2(e)(2), (ii) the Revolving Credit Agreement described in
Section 3.2(e)(3) and the Pledge Agreement and (iii) the New Springing Bill of
Sale; and

 

8

--------------------------------------------------------------------------------


 

(h)                                 A certificate of an officer of the Buyer,
given by him or her on behalf of the Buyer and not in his or her individual
capacity, to the effect that the conditions set forth in Section 7.1(a) and
Section 7.1(b) have been satisfied.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents and warrants to the Buyer as follows:

 

4.1                               Organization and Standing; Authority. The
Company is duly organized, validly existing and in good standing under the laws
of the State of Delaware. This Agreement has been duly and validly executed and
delivered by the Seller and constitutes the legal, valid and binding obligation
of the Seller, enforceable against it in accordance with its terms, except as
limited by: (a) applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally from
time to time in effect; and (b) the availability of equitable remedies
(regardless of whether enforceability is considered in a proceeding at law or in
equity) (the immediately preceding clauses (a) and (b), collectively, the
“General Enforceability Exceptions”).

 

4.2                               Capitalization. There are no: (a) outstanding
securities convertible or exchangeable into equity ownership of the Company; (b)
options, warrants, calls, subscriptions or other rights, agreements or
commitments obligating the Company to issue, transfer or sell any of its equity
ownership; or (c) voting trusts or other agreements or understandings to which
the Company is a party or by which the Company is bound with respect to the
voting, transfer or other disposition of its equity ownership. The Company has
no subsidiaries.

 

4.3                               Title. The Seller: (a) is the record owner of
the Interests; (b) has full power, right and authority to make and enter into
this Agreement and to sell, assign, transfer and deliver the Interests to the
Buyer; (c) has good and valid title to the Interests, free and clear of all
Liens, other than Liens arising under the Company’s operating agreement (that
are not by or through Seller or any of Seller’s Affiliates) and under the Pledge
Agreement securing the obligations under the Revolving Credit Agreement; and (d)
to the knowledge of the Seller, the assets owned by Company (other than assets
under lease) are free and clear of any material liens other than those described
herein and customary landlord liens, liens of remittees and depositary banks and
customary non-consensual liens arising in the ordinary course of business.
Company has the right to deal generally with its customer base.

 

4.4                               Financial Statements and Financial Matters.

 

(a)                                 [Reserved].

 

(b)                                 Seller represents that the total outstanding
intercompany indebtedness of the Company to the Seller and its Affiliates
reflected by the Secured Revolving Note immediately prior to the Closing shall
be no greater than $2,632,000 (as adjusted pursuant to Section 2.3(b)) plus any
amounts agreed to by Buyer in writing (such indebtedness for borrowed money, the
“Pre-Closing Indebtedness”).

 

4.5                               No Brokers. No broker, finder or similar agent
has been employed by or on behalf of the Seller or the Company, and no Person
with which the Seller or the Company has had any dealings or communications of
any kind is entitled to any brokerage commission,

 

9

--------------------------------------------------------------------------------


 

finder’s fee or any similar compensation in connection with this Agreement or
the transactions contemplated hereby.

 

4.6                               Payment of Pre-Closing Taxes. All material
income, sales and use and other relevant taxes that were incurred by the Company
during the Period to the extent due and payable have been paid.

 

4.7                               Customer Information; Ownership of Assets;
Employees. To the best knowledge of Seller, after the Closing: (a) the Company
shall have substantially complete information relating to its customers and
customer accounts and (b) other than leased property, or equipment provided by
lessors or vendors, substantially all of the equipment located in the Company’s
stores is owned by the Company. No employee that worked for the Company prior to
the Closing Date has any unused or accrued vacation for which such employee has
not been fully reimbursed.

 

4.8                               Litigation or Government Claims. Except as
described Exhibit D, there is no suit, claim, action or litigation, or
governmental, administrative, arbitral or other similar proceeding,
investigation or inquiry (collectively, “Proceedings”), pending or, to the
knowledge of Seller, threatened against the Company which, individually or in
the aggregate, will have a materially adverse effect on the Company, its resuits
of operations, assets, or condition, financial or otherwise.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER OR CHECK CASHING U.S.A.

 

With respect to Sections 5.1 through 5.7, the Buyer represents and warrants to
the Seller as follows and with respect to Section 5.8, each of the Buyer and
Check Cashing U.S.A. represents and warrants:

 

5.1                               Investment Intent. The interests are being
purchased for the Buyer’s own account and not with the view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder.

 

5.2                               Organization and Standing; Authority. The
Buyer is a limited liability company duly organized, validly existing and in
good standing under the Laws of its jurisdiction of incorporation or formation.
The Buyer is duly qualified to do business, and is in good standing, in each
jurisdiction in which the character of the properties owned or leased by it or
in which the conduct of its business requires it to be so qualified. The Buyer
has the requisite power and authority to execute and deliver this Agreement and
all agreements and documents contemplated hereby to be executed and delivered by
it, and to consummate the transactions contemplated hereby and thereby without
obtaining any additional approvals (whether internal or third party). The
execution and delivery of this Agreement and such other agreements and documents
and the consummation of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary action on the part of the
Buyer. This Agreement has been duly and validly executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as limited by
the General Enforceability Exceptions.

 

5.3                               No Conflict; Required Consents.

 

(a)                                 Neither the execution and delivery of this
Agreement by the Buyer, nor the consummation by the Buyer of the transactions
contemplated hereby, nor compliance by the Buyer with any of the provisions
hereof, will: (i) conflict with or result in a breach of any provisions of the
organizational documents of the Buyer; (ii) constitute or result in the breach
of any term, condition or provision of, or constitute a default under, or give
rise to any right of termination, cancellation or acceleration with respect to,
or result in the creation or imposition of any Lien upon any property or assets
of the Buyer pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which the Buyer is a
party, or (iii) violate any Order or Law applicable to the Buyer or any of its
properties or assets.

 

(b)                                 The Buyer has obtained all necessary
Consents for the consummation by the Buyer of the transactions contemplated by
this Agreement.

 

5.4                               Independent Investigation; No Reliance. The
purchase of the Interests by the Buyer and the consummation of the transactions
contemplated hereby by the Buyer are not done in reliance upon any
representation or warranty by, or information from, the Seller, the Company or
any of their respective Affiliates, employees or representatives, whether oral
or written, express or implied, including any implied warranty of
merchantability or of fitness for a particular purpose, except for the
representations and warranties specifically and expressly set forth in Article
IV (in each case, as modified by the documents and information provided to
Buyer), and the Buyer acknowledges that the Company and the Seller expressly
disclaim any other representations and warranties. Such purchase and
consummation are instead done

 

11

--------------------------------------------------------------------------------


 

entirely on the basis of the Buyer’s own judgment and assessment of the present
and potential value and earning power of the Company, as well as those
representations and warranties by the Seller, specifically and expressly set
forth in Article IV (in each case, as modified by the documents and information
provided to Buyer). The Buyer acknowledges that neither the Company nor the
Seller has made any representations or warranties to the Buyer regarding the
probable success or profitability of the Company. The Buyer further acknowledges
that none of the Seller, the Company or any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company, its business or the
transactions contemplated by this Agreement not specifically and expressly set
forth in Article IV (in each case, as modified by the documents and information
provided to Buyer), and none of the Seller, the Company or any other Person will
have or be subject to any liability to the Buyer or any other Person resulting
from the distribution to the Buyer or its representatives or the Buyer’s use of
any such information provided or made available to the Buyer or its
representatives or any other document or information in any form provided or
made available to the Buyer or its representatives, including management
presentations, in connection with the purchase and sale of the Interests and the
transactions contemplated hereby. The Buyer is not aware of any facts, events or
circumstances that would cause any of the representations or warranties of the
Seller set forth in this Agreement to be untrue or incorrect in any respect.

 

5.5                               Solvency. After giving effect to the
transactions contemplated by this Agreement, Buyer (a) will be solvent (in that
both the fair value of its assets will not be less than the sum of its
liabilities and that the present saleable value of its assets will not be less
than the amount required to pay its probable liabilities as they become absolute
and matured); (b) will have adequate capital with which to engage in its
business; and (c) will not have incurred and will not plan to incur liabilities
beyond its ability to pay as they become absolute and matured.

 

5.6                               Legal Proceedings. As of the Effective Date,
there are no Actions pending or, to the knowledge of the Buyer, threatened
against or affecting the Buyer that, if adversely decided, would affect Buyer’s
ability to consummate the transactions contemplated hereby.

 

5.7                               No Brokers. No broker, finder or similar agent
has been employed by or on behalf of the Buyer, and no Person with which the
Buyer has had any dealings or communications of any kind is entitled to any
brokerage commission, finder’s fee or any similar compensation in connection
with this Agreement or the transactions contemplated hereby.

 

ARTICLE VI

COVENANTS AND AGREEMENTS

 

6.1                               Records. With respect to the financial books
and records and minute books of the Company relating to matters on or prior to
the Closing Date: (a) for a period of seven years after the Closing Date, the
Buyer shall not cause or permit their destruction or disposal without first
offering to surrender them to the Seller; and (b) where there is a legitimate
purpose, including an audit, assessment or reassessment of any Seller by any
Taxing Authority or an Action involving a Seller or a claim or dispute relating
to this Agreement, the Buyer shall allow the Seller and its respective
representatives access to such books and records.

 

6.2                               Florida Money Services License. Buyer shall
have (i) notified the Florida Department of Financial Regulation (“OFR”) of a
change in ownership in Company in the manner required by OFR within 5 days of
Closing, and Buyer and Company shall diligently

 

12

--------------------------------------------------------------------------------


 

pursue the obtaining of approval for such change in ownership or (ii) obtained
such license or licenses reasonably acceptable to Seller.

 

6.3                               Reasonable Best Efforts; Cooperation. Upon the
terms and subject to the conditions set forth in this Agreement, each of the
Parties agrees to use reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement and to obtain satisfaction or waiver of the
conditions precedent to the consummation of the transactions contemplated
hereby, including: (a) obtaining all of the necessary Consents from Governmental
Authorities and other third parties and the making of all filings and the taking
of all steps as may be necessary to obtain Consent from, or to avoid an Action
by, any Governmental Authority; (b) the defending of any Actions, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed; and (c) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement or the transactions contemplated
thereby; it is hereby understood and agreed that the Buyer and the Assignees
shall cause Company to cooperate with any requests by Seller (as a secured
lender under the Revolving Credit Agreement) to protect its security interest in
the collateral, including, without limitation, the procurement of
deposit/securities account control agreements granting control over the
Company’s deposit accounts or securities accounts.

 

6.4                               Rights of First Refusal.

 

(a)                                 If, within the two year anniversary of the
Closing, the Buyer or any of its Affiliates (or a Transferee or its Affiliates)
desires to sell, transfer, assign or other dispose of the Interests (or transfer
a controlling interest in any owner of the Interests), the Company, its business
or any of its assets (other than obsolete or unusable assets) or, in each case,
any portion thereof (the “Business Interests”) to any Person (other than to an
Affiliate), and the Buyer, the Transferee or any of their Affiliates (the
“Selling Party”) receives from or otherwise negotiates and enters into with such
Person (the “Third Party Purchaser”) a legally binding, written agreement for
the Third Party Purchaser to purchase the Business Interests (or any portion
thereof) (a “ROFR Sale”) and the Selling Party intends to pursue the ROFR Sale,
then the Selling Party or the Buyer will give written notice of the same (a
“ROFR Notice”) to the Seller. The ROFR Notice will set forth a general
description of the terms, including the identity of the Third Party Purchaser,
the Business Interests (or portion thereof) that are to be sold, assigned or
otherwise transferred by the Selling Party (the “Transferred Interests”), the
consideration that the Selling Party would receive for the Transferred Interests
(the “ROFR Price”), and all other material transaction terms and conditions, and
will be accompanied by a copy of the written agreement and any related
agreements.

 

(b)                                 The giving of a ROFR Notice will constitute
an irrevocable offer (the “ROFR Offer”) by the Selling Party to sell the
Transferred Interest to the Seller and/or CCFI for cash at the ROFR Price on the
terms set forth in the ROFR Notice (which terms shall include the assignment or
termination described in Section 2.3(d)). The Seller and/or CCFI will have a 15
Business Day period (the “Initial Offer Period”) in which to accept the ROFR
Offer (and any additional or differing terms as agreed to by the Selling Party
and the Seller and/or CCFI) as to the Transferred Interests by giving a written
notice of acceptance of the ROFR Offer to the Selling Party (together with a
copy thereof to the Company) prior to the expiration of the Initial

 

13

--------------------------------------------------------------------------------


 

Offer Period. If the Seller and/or CCFI fails to so notify the Selling Party
prior to the expiration of the Initial Offer Period, then it will be deemed to
have declined the ROFR Offer.

 

(c)                                  If either the Seller and/or CCFI accepts
the ROFR Offer, then it will have an unconditional obligation to purchase the
Transferred Interests pursuant to the terms contained in the ROFR Notice (and
any additional or differing terms as agreed to by the Selling Party and the
Seller or CCFI; provided that if the consideration in the ROFR Notice is not
cash, the Seller or CCFI shall pay the cash equivalent of the consideration set
forth in the ROFR Notice, with the value thereof to be agreed by the Selling
Party and the Seller or CCFI. If such agreement is not reached within 10
Business Days of the acceptance of the ROFR Offer the Parties shall agree on a
third party appraiser (the fees and expenses of which shall be shared by the
Selling Party and the Seller and/or CCFI) which shall determine such value
within 20 Business Days of its selection. In such case, the Company’s reasonable
out of pocket costs will be shared equally by the Selling Party and the Seller
and/or CCFI.

 

(d)                                 Upon the earlier of (i) full rejection of
the ROFR Offer by the Seller and/or CCFI, and (ii) the expiration of the Initial
Offer Period without the Seller and/or CCFI electing to purchase the Transferred
Interests, there will commence a 90 day period during which the Selling Party
will have the right to close the sale to the Third Party Purchaser of all of the
Transferred Interests on the same or more favorable (as to the Selling Party)
terms and conditions as were set forth in the ROFR Notice and at a price not
less than 100% of the ROFR Price. If the Selling Party does not consummate the
sale of the Transferred Interests in accordance with the foregoing time
limitations, then the Selling Party may not sell its Business Interests (or any
portion thereof) without repeating the foregoing procedures of this Section 6.4
to the extent required thereby.

 

(e)                                  The Seller shall have no right to a ROFR
Offer under this Section 6.4 if, within 90 days of Closing, the Buyer and/or
Company sell (or cause the sale of) all or substantially all of the assets of
the Company or all (but not less than all) of the equity interests issued by the
Company (such sale, the “Follow-on Sale”) to a purchaser (such purchaser, the
“Transferee”), so long as: (a) the Transferee, and Transferee’s ultimate parent
(as applicable), executes and delivers assignment and assumption agreements in
the form and substance reasonably satisfactory to Seller, assuming all of the
obligations in under each of this Agreement and all agreements executed in
connection with this Agreement (including, without limitation, the Loan
Documents as such term is defined in the Revolving Credit Agreement) and neither
the Buyer nor Company are in breach of this Agreement or any agreement executed
in connection with the transactions contemplated hereby, (b) Seller receives 15
days’ notice of the terms and conditions of the Follow-on Sale and (c) Seller
consents to the Follow-on Sale, such consent not to be unreasonably withheld or
delayed subject to the foregoing, and it is understood that Seller may condition
its consent on receipt of appropriate assurances that all matters that would be
material to a first lien lender are satisfactorily addressed in connection with
the Follow-on Sale, including, without limitation, (i) the priority of its lien
in all of the assets of, and equity issued by, the Transferee, (ii) that neither
the Buyer, the Company nor the Transferee is insolvent or would become insolvent
as a result of the Follow-on Sale, (iii) that the Follow-on Sale does not breach
any material agreements of the Company or Buyer and that the Transferee shall
assume all agreements where the failure to assume or perform such agreements
would give rise to material liability for Seller or any of its Affiliates and
(iv) that the operation of the business of the Company may be lawfully conducted
by the Transferee, and in cases where the Transferee is not an Affiliate of the
Buyer, that such Transferee shall not be required to be consolidated with Seller
or any of Seller’s Affiliates for any reports required by federal law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII

CONDITIONS TO CLOSING

 

7.1                               Conditions to Obligations of the Seller. The
obligations of the Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver (if permitted by applicable
Law) at or prior to the Closing of each of the following conditions:

 

(a)                                 The representations and warranties of the
Buyer set forth in this Agreement must be true and correct in all respects
(without giving effect to any materiality or material adverse effect
qualifications contained therein) as of the Closing Date as though made on and
as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case, as of such date) in each case except to the extent that any
failure to be true and correct could not have any material adverse effect on
Seller or any of its Affiliates.

 

(b)                                 The Buyer shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.

 

(c)                                  The Buyer shall have delivered or caused to
be delivered to the Seller the items required by Section 3.3.

 

(d)                                 None of the Parties shall be subject to any
Order of a court of competent jurisdiction that prohibits the consummation of
the transactions contemplated by this Agreement.

 

7.2                               Conditions to Obligations of the Buyer. The
obligations of the Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver (if permitted by applicable
Law) at or prior to the Closing of each of the following conditions:

 

(a)                                 The representations and warranties of the
Seller set forth in this Agreement must be true and correct in all respects
(without giving effect to any materiality or material adverse effect
qualifications contained therein) as of the Closing Date as though made on and
as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case, as of such date).

 

(b)                                 The Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date. The current officers and managers of
the Company shall have resigned.

 

(c)                                  The Seller shall have delivered or caused
to be delivered to the Buyer the items required by Section 3.2.

 

(d)                                 None of the Parties hereto shall be subject
to any Order of a court of competent jurisdiction that prohibits the
consummation of the transactions contemplated by this Agreement.

 

7.3                               Frustration of Closing Conditions. No Party
may rely on the failure of any condition set forth in Section 7.1 or Section
7.2, as the case may be, to be satisfied if such

 

15

--------------------------------------------------------------------------------


 

failure was caused by such Party’s failure to comply with its obligations to
consummate the transactions contemplated by this Agreement.

 

ARTICLE VIII

TERMINATION OF AGREEMENT

 

8.1                               Termination. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated at any time prior
to the Closing:

 

(a)                                 by the mutual written consent of the Buyer
and the Seller;

 

(b)                                 by the Buyer or the Seller, upon written
notice to the other Party, if the transactions contemplated by this Agreement
have not been consummated on or prior to February 28, 2016 or such later date,
if any, as the Buyer and the Seller agree upon in writing (the “Termination
Date”); provided that the right to terminate this Agreement pursuant to this
Section 8.1(b) is not available to any Party whose breach of any provision of
this Agreement results in or causes the failure of the transactions contemplated
by this Agreement to be consummated by such time;

 

(c)                                  by the Buyer or the Seller, upon written
notice to the other Party, if a Governmental Authority of competent jurisdiction
and residing in a jurisdiction in which the Company does business has issued an
Order or any other action permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement, provided that
the right to terminate this Agreement pursuant to this Section 8.1(c) is not
available to any Party whose breach of any provision of this Agreement results
in or causes such Order or other action or such party is not in compliance with
its obligations under this Agreement;

 

(d)                                 by the Seller if: (i) the Buyer has breached
or failed to perform any of its covenants or other agreements contained in this
Agreement to be complied with by the Buyer such that the closing condition set
forth in Section 7.1(b) would not be satisfied; or (ii) there exists a breach of
any representation or warranty of the Buyer contained in this Agreement such
that the closing condition set forth in Section 7.1(a) would not be satisfied,
and, in the case of clauses (i) and (ii) of this Section 8.1(d), such breach or
failure to perform is not cured within 30 days after receipt of written notice
thereof or is incapable of being cured by the Buyer by the Termination Date;

 

(e)                                  by the Buyer if: (i) the Seller has
breached or failed to perform any of its covenants or other agreements contained
in this Agreement to be complied with by it such that the closing condition set
forth in Section 7.2(b) would not be satisfied; or (ii) there exists a breach of
any representation or warranty of the Seller or the Company contained in this
Agreement such that the closing condition set forth in Section 7.2(a) would not
be satisfied, and, in the case of clauses (i) and (ii) of this Section 8.1(e),
such breach or failure to perform is not cured within 30 days after receipt of
written notice thereof or is incapable of being cured by the Company or the
Seller by the Termination Date; or

 

16

--------------------------------------------------------------------------------


 

8.2                               Effect of Termination. In the event of
termination of this Agreement pursuant to Section 8.1 by either the Buyer or the
Seller, this Agreement will become void and have no effect, without any
liability or obligation on the part of the Buyer or the Seller, other than the
provisions of Section 8.2 and Article X, which will survive any termination of
this Agreement.

 

ARTICLE IX

REMEDIES

 

9.1                               Survival. The representations, warranties,
covenants and agreements of the Seller and the Buyer contained in this Agreement
(including the Exhibits attached hereto and the certificates delivered pursuant
hereto, each as qualified by the documents and information disclosed to the
Buyer prior to the Closing Date) will survive the Closing but only to the extent
specified in this Section 9.1.

 

(a)                                 All covenants and agreements contained in
this Agreement (including the Exhibits attached hereto and the certificates
delivered pursuant hereto) that contemplate performance thereof following the
Closing will survive the Closing in accordance with their respective terms;
provided that in the case of any such covenant or agreement made by the Seller,
no claim for indemnification on account thereof may be made following the
earlier of: (i) the date that is eighteen (18) months after the Closing Date,
provided that any claim made during such 18 month period shall survive until
resolved; and (ii) the expiration of such covenant or agreement in accordance
with its terms.

 

(b)                                 The representations and warranties contained
in this Agreement (including the Exhibits attached hereto and the certificates
delivered pursuant hereto, each as qualified by the documents and information
disclosed to the Buyer prior to the Closing Date) will survive the Closing Date
until the date that is eighteen months after the Closing Date, at which such
point such representations and warranties and any claim for indemnification
brought by the Buyer or the Seller, as applicable, on account thereof will
terminate, except for pending Claims brought prior to the date that is eighteen
months after the Closing Date.

 

9.2                               Indemnification by the Buyer. Subject to the
limitations set forth in this Article IX (including the provisions of Section
9.1), from and after the Closing, the Buyer will indemnify and hold harmless the
Seller and their respective successors and permitted assigns (collectively, the
“Seller Indemnitees”) from and against, and will pay to the Seller Indemnitees
the amount of, any and all out-of-pocket losses, liabilities, claims, damages,
penalties, fines, judgments, awards, settlements, costs, fees (including
reasonable investigation fees), expenses (including reasonable attorneys’ fees)
and disbursements (collectively, “Losses”) actually incurred by any of the
Seller Indemnitees following the Closing as a result of: (a) any breach of or
inaccuracy in the representations and warranties of the Buyer contained in this
Agreement (including the Exhibits attached hereto and the certificates delivered
pursuant hereto, or (b) any breach of the covenants or agreements of the Buyer
and/or the Company contained in this Agreement (including the Exhibits attached
hereto and the certificates delivered pursuant hereto.

 

9.3                               Indemnification by the Seller. Subject to the
limitations set forth in this Article IX (including the provisions of Section
9.1), from and after the Closing, the Buyer and its respective successors and
permitted assigns (collectively, the “Buyer Indemnitees”) will be entitled to
reimbursement for any and all Losses actually incurred by any of the Buyer
Indemnitees following the Closing as a result of: (a) any breach of or
inaccuracy in the representations and warranties of the Seller or the Company
contained in this Agreement

 

17

--------------------------------------------------------------------------------


 

(including the Exhibits attached hereto and the certificates delivered pursuant
hereto, each as qualified by the documents and information disclosed to the
Buyer prior to the Closing Date); and (b) any breach of the covenants or
agreements of the Seller contained in this Agreement (including the Exhibits
attached hereto and the certificates delivered pursuant hereto, each as
qualified by the documents and information disclosed).

 

9.4                               Exclusive Remedy. The Parties agree that, from
and after the Closing, the sole and exclusive remedies of the Parties for any
Losses based upon, arising out of or otherwise in respect of the matters set
forth in this Agreement (including representations, warranties, covenants and
agreements) and the transactions contemplated hereby, whether based in contract,
tort, equity or Law, are the indemnification and reimbursement obligations of
the Parties set forth in this Article IX and Section 2.3(e) and the Buyer
Indemnitees expressly waive any and all other rights and remedies in connection
with any Losses relating to this Agreement (including the Exhibits attached
hereto and the certificates delivered pursuant hereto, each as qualified by the
documents and information disclosed to the Buyer prior to the Closing Date) or
the transactions contemplated hereby. The provisions of this Section 9.4 shall
not, however, prevent or limit a cause of action under Section 9.7 to obtain an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the terms and provisions hereof.

 

9.5                               Limitations on Indemnification Payments to the
Seller Indemnitees. Notwithstanding anything in this Agreement to the contrary
(including Section 9.2), the right of the Seller Indemnitees to indemnification
is limited as follows:

 

(a)                                 The Seller Indemnitees’ right to
indemnification pursuant to Section 9.2 and Section 2.3(e) on account of any
Losses will be reduced by all insurance or other third party indemnification
proceeds actually received by the Seller Indemnitees. The Seller Indemnitees
shall use commercially reasonable efforts to claim and recover any Losses
suffered by the Seller Indemnitees under all such insurance policies and other
third party indemnities. The Seller Indemnitees shall remit to the Buyer any
such insurance or other third party proceeds that are paid to the Seller
Indemnitees with respect to Losses for which the Seller Indemnitees have been
previously compensated pursuant to Section 9.2 or Section 2.3(e).

 

(b)                                 The Seller Indemnitees will not be entitled
to indemnification pursuant to Section 9.2 or Section 2.3(e) for lost income,
revenues or profits, multiples of earnings, diminution in value, consequential
damages, indirect damages, exemplary damages, incidental damages, punitive
damages, special damages or any other similar damages.

 

9.6                               Limitations on Indemnification Payments to the
Buyer Indemnitees. Notwithstanding anything in this Agreement to the contrary
(including Section 9.3), the right of the Buyer Indemnitees to indemnification
is limited as follows:

 

(a)                                 The Buyer indemnitees will be entitled to
indemnification pursuant to Section 9.3 on account of any Losses arising with
respect to the matters described in Section 9.3(a) to the extent (but only to
the extent) that the aggregate amount of all Losses suffered by the Buyer
Indemnitees with respect to such matters exceeds $25,000

 

(b)                                 The Buyer Indemnitees will not be entitled
to assert any claims for Losses with respect to any individual item or matter,
or items or matters arising out of substantially similar facts and
circumstances, unless the amount of Losses with respect to such

 

18

--------------------------------------------------------------------------------


 

items or matters exceeds $25,000; provided that the amount in this Section
9.6(b) shall be reduced to $10,000 when the aggregate amount of all Losses
suffered by the Buyer Indemnities described in Section 9.6(a) has been reached.

 

(c)                                  The Buyer Indemnitees will not be entitled
to assert any claims for Losses, and the Seller will not be liable for any
Losses, pursuant to Section 9.3 or Section 2.3(e) in excess of $1,000,000 in the
aggregate.

 

(d)                                 The Buyer Indemnitees’ right to
indemnification pursuant to Section 9.3 or Section 2.3(e) on account of any
Losses will be reduced by all insurance or other third party indemnification
proceeds actually received by the Buyer Indemnitees. The Buyer shall use
reasonable efforts to claim and recover any Losses suffered by the Buyer
Indemnitees under all such insurance policies and other third party indemnities.
The Buyer Indemnitees shall remit to the Seller any such insurance or other
third party proceeds that are paid to the Buyer Indemnitees with respect to
Losses for which the Buyer Indemnitees have been previously compensated pursuant
to Section 9.3 or Section 2.3(e).

 

(e)                                  The Buyer indemnitees’ right to
indemnification pursuant to Section 9.32 or Section 2.3(e) on account of any
Losses will be reduced by the net present value of any Tax benefit to be
realized by the Buyer Indemnitees by reason of such Loss, assuming that the
Buyer Indemnitees will claim and realize the largest amount of such Tax benefits
in the earliest Tax year allowed by applicable Law.

 

(f)                                   The Buyer Indemnitees will not be entitled
to indemnification pursuant to Section 9.3 or Section 2.3(e) for lost income,
revenues or profits, multiples of earnings, diminution in value, consequential
damages, indirect damages, exemplary damages, incidental damages, punitive
damages, special damages, or any other similar damages.

 

(g)                                  [Reserved.]

 

(h)                                 No Buyer Indemnitee shall be entitled to be
compensated more than once for the same Loss.

 

19

--------------------------------------------------------------------------------


 

9.7                               Specific Performance. Each Party’s obligation
under this Agreement is unique. If any Party should breach its covenants or
agreements under this Agreement, the Parties each acknowledge that it would be
extremely impracticable to measure the resulting damages; accordingly, the
non-breaching Party or Parties, in addition to any other available rights or
remedies they may have under the terms of this Agreement, may sue in equity for
specific performance or to obtain an injunction or injunctions to prevent
breaches of this Agreement, and each Party expressly waives the defense that a
remedy in damages will be adequate.

 

9.8                               Subrogation. Upon making any indemnity payment
pursuant to Section 9.2, Section 9.3 or Section 2.3(e), as applicable, the
Indemnifying Party shall be subrogated to all rights of the indemnitee, as
applicable, against any third party in respect of the Losses to which the
payment related. The Parties will execute upon request all instruments
reasonably necessary to evidence and perfect the above described subrogation
rights.

 

ARTICLE X

MISCELLANEOUS AND GENERAL

 

10.1                        Expenses. Except as set forth in this Agreement, all
costs and expenses (including all legal, accounting, broker, finder or
investment banker fees) incurred in connection with this Agreement and the
transactions contemplated hereby are to be paid by the Party incurring such cost
or expense.

 

10.2                        Successors and Assigns. This Agreement is binding
upon and inures to the benefit of the Parties and their respective successors
and permitted assigns (including the Transferee), but is not assignable by any
Party without the prior written consent of the other Parties; provided that (a)
the Seller may assign, without the consent of Buyer or any of Buyer’s
Affiliates, its rights under Section 6.4 to any of its Affiliates and (b) the
Buyer may without the consent of the Seller assign its rights under this
Agreement to an Affiliate that is a direct or indirect wholly-owned subsidiary
of the Buyer as long as (i) such Affiliate is formed or organized in the United
States, (ii) the Buyer notifies the Seller in writing of such assignment at
least five (5) days prior to the Closing Date, and (iii) notwithstanding such
assignment, the Buyer remains liable for all of the duties and obligations of
the “Buyer” under this Agreement and the documents and certificates delivered
pursuant hereto or in connection herewith.

 

10.3                        Third Party Beneficiaries. Except as set forth in
Section 2.3, each Party intends that this Agreement does not benefit or create
any right or cause of action in or on behalf of any Person other than the
Parties.

 

10.4                        Further Assurances. The Parties shall execute such
further instruments and take such further actions as may reasonably be necessary
to carry out the intent of this Agreement. Each Party shall cooperate
affirmatively with the other Parties, to the extent reasonably requested by such
other Parties, to enforce rights and obligations herein provided.

 

10.5                        Notices. Any notice or other communication provided
for herein or given hereunder to a Party must be in writing and: (a) sent by
facsimile transmission; (b) sent by electronic mail; (c) delivered in person;
(d) mailed by first class registered or certified mail, postage prepaid; or (e)
sent by FedEx or other overnight courier of national reputation, in each case,
addressed as follows:

 

If to the Company (only after the Closing) or the Buyer and will constitute
notice to the Assignees or any of them:

 

20

--------------------------------------------------------------------------------


 

7405 SW 134th Street

Miami, Florida 33156

Facsimile No.:                        

Email:                                               marty@theosmans.com

 

with a copy (which will not constitute notice) to:

 

Kevin D. Mercer P.A.

 

Facsimile No.: 877-656-0643

Email:                                             kmercer@themercerfirm.com

 

If to the Company (only prior to the Closing) or the Seller:

 

BUCKEYE CHECK CASHING OF FLORIDA, INC.

Attention: Michael Durbin

Facsimile No.:                    

Email:                                              mdurbin@ccfi.com

 

with a copy (which will not constitute notice) to:

 

Jones Day, 325 John N. McConnell Blvd. Columbus, Ohio 43220

Attention:                           Randall Walters

Facsimile No.: 614-461-4198

Email:                                              rmwalters@jonesday.com

 

or to such other address with respect to a Party as such Party notifies the
other Parties in writing as above provided. Each such notice or communication
will be effective: (i) if given by facsimile, then when the successful sending
of such facsimile is electronically confirmed; (ii) if given by electronic mail,
then when confirmation of successful transmission is received; or (iii) if given
by any other means specified in the first sentence of this Section 10.5, then
upon delivery or refusal of delivery at the address specified in this Section
10.5.

 

10.6                        Captions. The captions contained in this Agreement
are for convenience of reference only and do not form a part of this Agreement.

 

10.7                        Amendment; Waiver. This Agreement may be amended or
modified only by an instrument in writing duly executed by the Seller and the
Buyer. At any time, the Seller or the Buyer may: (a) extend the time for the
performance of any of the obligations or other acts of the Parties; (b) waive
any inaccuracies in the representations and warranties contained herein or in
any document delivered pursuant hereto; or (c) waive compliance with any of the
covenants, agreements or conditions contained herein, to the extent permitted by
applicable Law. Any agreement to any such extension or waiver will be valid only
if set forth in a writing signed by the Seller , Seller are making the waiver,
or the Buyer, if the Buyer is making the waiver. No waiver of any provision
hereunder or any breach or default thereof shall extend to or affect in any way
any other provision or prior or subsequent breach or default.

 

10.8                        Legal Representation. The Buyer further agrees that,
as to all communications between and among all counsel for the Seller, the
Company or their respective Affiliates (including Jones Day), the Seller, the
Company or their respective Affiliates that relate in any way to the
transactions contemplated by or in connection with this Agreement (collectively,

 

21

--------------------------------------------------------------------------------


 

the “Privileged Communications”), the attorney-client privilege and the
expectation of client confidence with respect to the Privileged Communications
belongs to the Seller, and may be controlled by the Seller and will not pass to
or be claimed by the Buyer or any of its Affiliates (including, following the
Closing, the Company). The Privileged Communications are the property of the
Seller and, from and after the Closing, none of the Buyer, its Affiliates
(including, following the Closing, the Company) or any Person purporting to act
on behalf of or through the Buyer or such Affiliates will seek to obtain the
Privileged Communications, whether by seeking a waiver of the attorney-client
privilege or through other means. The Buyer and its and its Affiliates
(including, following the Closing, the Company), together with any of their
respective successors or assigns, further agree that no such party may use or
rely on any of the Privileged Communications in any action against or involving
any of the Seller or any of their respective Affiliates after the Closing. The
Privileged Communications may be used by the Seller or any of their respective
Affiliates in connection with any dispute that relates to the transactions
contemplated by or in connection with this Agreement, including in any claim for
indemnification brought by the Buyer. Notwithstanding the foregoing, in the
event that a dispute arises between the Buyer or any of its Affiliates and a
third party (other than a party to this Agreement or any of its Affiliates)
after the Closing (with respect to the Company), the Buyer and its Affiliates
may assert the attorney-client privilege to prevent disclosure of confidential
communications by counsel to such third party, provided that neither the Buyer
nor its Affiliates (including, following the Closing, the Company) may waive
such privilege without the prior written consent of the Seller.

 

10.9                        Governing Law. This Agreement is to be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, USA, without regard to its rules of conflict of laws that would
require the application of laws other than those of the State of Delaware.

 

10.10                 Consent to Jurisdiction and Service of Process. The
Parties hereby submit to the exclusive jurisdiction of the courts of Franklin
County, Ohio or the courts of the United States located in the Southern District
of Ohio in respect of the interpretation and enforcement of the provisions of
this Agreement and the transactions contemplated hereby and hereby waive, and
agree not to assert, any defense in any action, suit or proceeding for the
interpretation or enforcement of this Agreement, that they are not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that this Agreement may not be enforced in or by
such courts or that their property is exempt or immune from execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Service of process with respect
thereto may be made upon the parties hereto by mailing a copy thereof by
registered or certified mail, postage prepaid, to that party at the applicable
address provided in Section 10.5.

 

10.11                 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.12                 Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any jurisdiction will, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only so broad as is enforceable.

 

22

--------------------------------------------------------------------------------


 

10.13                 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, then this Agreement will be construed as
drafted jointly by the Parties and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Unless otherwise indicated to the contrary herein
by the context or use thereof: (a) any reference to any federal, state, local or
foreign statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder; (b) all references to the preamble, background
paragraphs, Sections, Articles or Exhibits are to the preamble, background
paragraphs, Sections, Articles or Exhibits of or to this Agreement; (c) the
words “herein”, “hereto”, “hereof” and words of similar import refer to this
Agreement as a whole and not to any particular section or paragraph hereof; (d)
masculine gender shall also include the feminine and neutral genders and vice
versa; (e) words importing the singular shall also include the plural, and vice
versa; (f) the words “include”, “including” and “or” shall mean without
limitation by reason of enumeration; and (g) all references to “$” or dollar
amounts are to lawful currency of the United States of America.

 

10.14                 Information Provided. In no event shall information
provided to either Party constitute or be deemed to constitute an admission to
any third party concerning such item by the Company or the Seller, or agreement
by the Company or the Seller that a violation, right of termination, default,
liability or other obligation of any kind exists with respect to any such item.
In no event shall any information provided by either Party be construed as or
constitute an admission, agreement or acknowledgment by the Company or the
Seller that any such disclosure is material to the condition of the Company or
the Seller. In addition, matters disclosed in the negotiation and documentation
of this transaction are not necessarily limited to matters required by this
Agreement to be disclosed. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature.

 

10.15                 Counterparts; Electronic Transmission. This Agreement may
be executed in separate counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument. Delivery
of an executed signature page to this Agreement by facsimile or other electronic
transmission (including in Adobe PDF format) will be effective as delivery of a
manually executed counterpart to this Agreement.

 

10.16                 Complete Agreement. This Agreement and the Exhibits hereto
and the other documents delivered by the Parties in connection herewith,
together with the Management Agreement and each transaction contemplated hereby,
contain the complete agreement between the Parties with respect to the
transactions contemplated hereby and thereby and supersede all prior agreements
and understandings among the Parties with respect thereto.

 

10.17                 Post Closing Adjustment of Purchase Price. There shall be
a post-closing adjustment to the Purchase Price (such adjustment, the “Post
Closing Adjustment”) The Post-Closing Adjustment shall be payable by either (x)
Buyer and Company or (y) Seller (as applicable) and shall be determined, without
duplication, by adding:

 

(a)                                 the sum of unpaid liabilities existing on
the Closing Date to trade vendors which the Company will be required to pay on
the first periodic payment date applicable to such trade vendor relationship
occurring after the Closing Date, with each of such liabilities to be reduced
pro rata to account for the period of time within the applicable billing period
that the Interests were owned by Buyer; plus

 

23

--------------------------------------------------------------------------------


 

(b)                                 the sum of current employee expenses for
days worked through the Closing Date to the extent unpaid by Company prior to
the Closing Date or Seller (or any of Seller’s Affiliates) after the Closing
Date; plus

 

(c)                                  to the extent lease payments are made in
arrears, the sum of all lease payments due and payable on the next scheduled
payment date under the applicable lease, with each of such payments to be
reduced pro rata to account for the period of time within the applicable lease
period that the Interests were owned by Buyer; plus

 

(d)                                 the sum of all liabilities to counterparties
existing on the Closing Date with respect to moneys provided to Company by
customers for transfer to such counterparties to the extent such moneys are
actually timely paid to such counterparties; minus

 

(e)                                  the sum of all amounts paid in advance by
Seller or any of Seller’s Affiliates to trade vendors, with each of such amounts
to be reduced pro rata to account for the portion of time that the Interests
were owned by Seller; minus

 

(f)                                   the sum of all credits due from
counterparties to which the Company has forwarded payments on behalf of its
customers; minus

 

(g)                                  to the extent lease payments are made in
advance of the Closing Date for rental periods ending after the Closing Date,
the sum of all such amounts paid in advance for the rental periods ending after
the Closing Date, with each of such payments to be reduced pro rata to account
for the period of time that the Interests were owned by Seller.

 

10.18                 Delivery of Statement. Within 60 days after the Closing
Date, Buyer shall prepare and deliver to Seller a statement (the “Statement”)
setting forth its calculation of the Post-Closing Purchase Price Adjustment,
which statement shall be accompanied by a certificate of the Chief Financial
Officer of Buyer the calculation was made in accordance with GAAP consistently
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the audited
financial statements for the most recent fiscal year.

 

10.19                 Negative or Positive Number. The Post-Closing Purchase
Price Adjustment may be a negative or positive number If the Post-Closing
Adjustment is a negative number, Buyer and Company shall be jointly and
severally liable to pay to Seller an amount equal to the Post-Closing
Adjustment. If the Post-Closing Adjustment is a positive number, Seller shall
pay to Buyer an amount equal to the Post-Closing Adjustment.

 

10.20                 Examination, Review and Payment.

 

(a)                                 Examination. After receipt of the Statement,
Seller shall have 30 days to review the Statement (such 30 day period, the
“Review Period”). During the Review Period, Seller and Seller’s accountants
shall have full access to the books and records of the Company, the personnel
of, and work papers prepared by, Buyer and/or Buyer’s accountants to the extent
that they relate to the Statement and to such historical financial information
relating to the Statement as Seller may reasonably request for the purpose of
reviewing the Statement and to prepare a Statement of Objections (defined below.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Objection. On or prior to the last day of
the Review Period, Seller may object to the Post-Closing Adjustment reflected on
the Statement by delivering to Buyer a written statement setting forth Seller’s
objections in reasonable detail, indicating each disputed item or amount and the
basis for Seller’s disagreement therewith (the “Statement of Objections”). If
Seller fails to deliver the Statement of Objections before the expiration of the
Review Period, the Statement and the Post-Closing Adjustment, as the case may
be, reflected in the Statement shall be deemed to have been accepted by Seller.
If Seller delivers the Statement of Objections before the expiration of the
Review Period, Buyer and Seller shall negotiate in good faith to resolve such
objections within 10 days after the delivery of the Statement of Objections (the
“Resolution Period”), and, if the same are so resolved within the Resolution
Period, the Post-Closing Adjustment and the Statement with such changes as may
have been previously agreed in writing by Buyer and Seller, shall be final and
binding on the Parties.

 

(c)                                  Resolution of Disputes. If Seller and Buyer
fail to reach an agreement with respect to all of the matters set forth in the
Statement of Objections before expiration of the Resolution Period, then any
amounts remaining in dispute (“Disputed Amounts” and any amounts not so
disputed, the “Undisputed Amounts”) shall be submitted to the Independent
Accountants for resolution. Buyer and Seller shall appoint by mutual agreement
the office of an impartial nationally recognized firm of independent certified
public accountants other than Seller’s Accountants or Buyer’s Accountants (the
“Independent Accountants”) who, acting as experts and not arbitrators, shall
resolve the Disputed Amounts only and make any adjustments to the Post-Closing
Adjustment and the Statement. The parties hereto agree that all adjustments
shall be made without regard to materiality. The Independent Accountants shall
only decide the specific items under dispute by the parties and their decision
for each Disputed Amount must be within the range of values assigned to each
such item in the Statement and the Statement of Objections, respectively.

 

(d)                                 Fees of the Independent Accountants. The
fees and expenses of the Independent Accountants shall be paid by Seller, on the
one hand, and by Buyer, on the other hand, based upon the percentage that the
amount actually contested but not awarded to Seller or Buyer, respectively,
bears to the aggregate amount actually contested by Seller and Buyer.

 

(e)                                  Determination by Independent Accountants.
The Independent Accountants shall make a determination as soon as practicable
within 30 days (or such other time as the parties hereto shall agree in writing)
after their engagement, and their resolution of the Disputed Amounts and their
adjustments to the Statement and the Post-Closing Adjustment shall be conclusive
and binding upon the parties hereto.

 

(f)                                   Payments of Post-Closing Adjustment. A
payment of the Post-Closing Adjustment, together with interest from the Closing
Date of payment at a rate of 5% per annum, and to the extent such amount may be
payable from the Buyer and/or Company, at the election of Seller, such amount
may be paid with a borrowing under the Revolving Credit Agreement, shall (A) be
due (x) within five Business Days of acceptance of the applicable Statement or
(y) if there are Disputed Amounts, then within five (5) Business Days of the
resolution described in clause (e) above; and (B) be paid by wire transfer of
immediately available funds to such account as is directed by Buyer or Seller,
as the case may be.

 

10.21                 Access to Information. (a) From the date of this Agreement
until the Closing Date or the earlier termination of this Agreement, the Seller
will, and will cause the Company and its representatives to, (i) afford the
Buyer and its representatives reasonable access during

 

25

--------------------------------------------------------------------------------


 

normal business hours to the Company’s personnel, properties, facilities
offices, contracts, books and records, permits, licenses and other documents and
data, (ii) furnish Buyer and its representatives with copies of all such
contracts, books and records, permits, licenses and other existing documents and
data as Buyer may reasonably request and (iii) furnish Buyer and its
representatives with such existing financial, operating and other data and
information as Buyer may reasonably request. In consideration of the foregoing,
Buyer, the Company and each of the Assignees shall be obligated to pay to Seller
within (5) Business Days of the Closing Date or Termination Date the total sum
of $75,000 plus any actual and documented out-of-pocket expenses reasonably
incurred by Seller in connection with the foregoing. Prior to the Closing, the
Seller will, and will cause the Company to, keep the Buyer generally informed as
to all material matters involving the operations and businesses of the Company.

 

(b)  From the Effective Date until the Closing Date, each of Buyer and Seller
agrees to cooperate in transitioning the management and operation of the
business of Company to the Buyer (as of the Closing Date). Each of Buyer and
Seller agrees to use commercially reasonable efforts to quickly transition each
aspect of the business (as of the Closing Date), including, but not limited to:
point-of-sale and database reporting integration, employee administration
(including payroll and benefits), licensing, third-party vendor management,
record-keeping and reporting to government agencies, to Company’s own internal
organization or to obtain alternate third-party sources to allow the Company to
operate its business without the assistance of Seller. Upon the Closing Date,
Seller’s obligations under Sections 10.21(a) & (b) shall terminate. Buyer
represents and warrants that it has the current ability to develop the expertise
to manage and operate the business of the Company.

 

(c)  From the Closing Date until February 29, 2016, Seller shall make its
personnel reasonably available to Buyer to provide information or other
reasonably requested assistance with respect to the management and operation of
the business of the Company or any Transferee and shall supplement items
described in Section 10.21(a)(ii) & (iii) to the extent requested by Buyer
during such time. Seller will, in good faith, discharge its obligations under
this Section 10.21(c).

 

10.22                 Confidentiality. All information provided by one party
(the “Disclosing Party”) to the other (the “Recipient”) pursuant or related to
or included in this Agreement whether pursuant to Section 10.21 or otherwise and
regardless of the form or media in which it is disclosed, will be considered to
be confidential and proprietary information (“Confidential Information”). The
Recipient agrees that: (i) it will hold all such information in confidence; (ii)
it will take all reasonable steps to restrict the disclosures of such
information within its own organization to those persons who are directly
concerned with performance by it hereunder and who have been informed of, and
agree to be bound by, the Recipient’s confidentiality obligations hereunder;
(iii) it will not disclose such information to any third party without the prior
written consent of the Disclosing Party, except to the extent necessary to
fulfill its obligations under this Agreement; and (iv) it will not use such
information except to fulfill its performance obligations under this Agreement.
The confidentiality and restricted-use obligations set forth herein will not
apply to information which the Recipient can demonstrate: (A) was known to the
Recipient prior to any disclosure by the Disclosing Party as evidenced by
written documentation, (B) is or has become public information through no fault
of the Recipient, (C) is received by the Recipient from a third party having no
confidentiality obligations to the Disclosing Party, or (D) is developed
independently by the Recipient without reference to or reliance on the
Confidential Information. Notwithstanding the foregoing, no party will be
precluded from disclosing Confidential Information to the extent it is required
to do so in response to a valid order by a governmental authority, or to the
extent it reasonably believes it is required to disclose such Confidential
Information by law, or to the extent necessary to establish its rights under
this Agreement;

 

26

--------------------------------------------------------------------------------


 

provided that in the event a party believes it is so required to disclose the
other party’s Confidential Information, it will promptly provide notice of such
request or requirement so that the Disclosing Party may seek an appropriate
order or other action as it deems appropriate. Notwithstanding anything to the
contrary set forth herein, if the Closing occurs (I) all Confidential
Information of the Company (whether or not furnished pursuant to this Agreement)
will be deemed the exclusive property of the Buyer, and (II) the Buyer’s
obligations contained herein with regard to the Company’s Confidential
Information will terminate.

 

10.22      Assignment to Taso Group LLC. Upon its execution and delivery of a
signature page hereto, Taso Group LLC, a Florida limited liability company
(“Taso”), shall be a Party hereto (except that the Interests shall, in any
event, be transferred to Buckeye Check Cashing of Florida III, LLC) with all the
rights, duties and obligations as a “Buyer” hereunder and shall be deemed to
have made all the representations and warranties of the Buyer hereunder and
shall be deemed to be a “Buyer” and “Borrower” under the Revolving Credit
Agreement and each other Loan Document (as defined in the Revolving Credit
Agreement). If, and only if: (a) Taso (i) executes and delivers a signature page
hereto, (ii) joins the Revolving Credit Agreement and each other Loan Document
(as defined in the Revolving Credit Agreement) in the same capacity as the
Company immediately prior to the Closing, (iii) immediately after the Closing,
the Company (1) ceases to be a Borrower (as defined in the Revolving Credit
Agreement) under the Revolving Credit Agreement and (2) executes and delivers a
guaranty of the Obligations thereunder, such guaranty to remain secured, (iv)
immediately before Closing, executes and delivers an agreement to be bound by
each of the Material Agreements (as defined in the Revolving Credit Agreement),
(b) immediately before Closing, the holders of all of the equity interests in
Taso execute and deliver a Pledge Agreement substantially in the form of the
Pledge Agreement attached hereto as Exhibit B-2 which grants a first-priority
security interest in such equity interests, and (c) immediately before Closing,
Taso is (i) a newly-formed entity (validly existing and in good standing in the
jurisdiction of its organization (and Taso provides certificates from the
applicable Secretary of State to that effect) which has conducted no business
nor incurred any obligations (contingent or otherwise) or indebtedness, (ii) has
no assets nor has granted any security on any property (then owned or thereafter
acquired) and (iii) has the requisite licenses to operate the business conducted
by the Company immediately before Closing (and Taso provides copies of such
licenses), Buckeye Check Cashing of Florida III, LLC may sell substantially all
of its assets to Taso substantially simultaneously with the Closing. In the
event that all of the conditions contained herein are satisfied, Seller shall
accept Taso as a Transferee under this Agreement pursuant to a sale agreement
reasonably acceptable to Seller which acceptance shall not be unreasonably
withheld, delayed or denied. . Upon such a sale, then the provisions of Section
7.2 of the Revolving Credit Agreement shall be irrevocably deemed to be amended
to prohibit any assignment of the Revolving Credit Agreement by the Borrower
thereunder.

 

[Remainder of Page Intentionally Blank — Signature Page Follows]

 

27

--------------------------------------------------------------------------------


 

Signature Page to Membership Interest Purchase Agreement

 

IN WITNESS WHEREOF, the Seller, the Assignees and the Buyer have executed this
Agreement or caused this Agreement to be executed as of the Effective Date.

 

 

BUCKEYE CHECK CASHING OF FLORIDA, INC.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BUCKEYE CHECK CASHING OF FLORIDA III, LLC

 

 

 

 

 

By:

/s/ Ellen Osman

 

 

Name:

Ellen Osman

 

 

Title:

Managing Member

 

 

 

 

 

CHECK CASHING U.S.A. HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Ellen Osman

 

 

Name:

Ellen Osman

 

 

Title:

President

 

 

 

 

 

ARMANDOS INC.

 

 

 

 

 

By:

/s/ Ellen Osman

 

 

Name:

Ellen Osman

 

 

Title:

President

 

 

 

 

 

CHECK CASHING U.S.A. INC.

 

 

 

 

 

By:

/s/ Ellen Osman

 

 

Name:

Ellen Osman

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

CHECK CASHING U.S.A. INC.

 

 

 

 

 

By:

/s/ Ellen Osman

 

 

Name:

Ellen Osman

 

 

Title:

President

 

 

 

 

 

FOREMOST INC.

 

 

 

 

 

By:

/s/ Daniel Osman

 

 

Name:

Daniel Osman

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

TASO GROUP LLC, as Borrower, as assignee of Buckeye Check Cashing of Florida II,
LLC

 

 

 

 

 

By:

/s/ Merrill Taub

 

Name:

Merrill Taub

 

Title:

MGR

 

Date:

1/28/2016

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESERVED]

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

SECURITY AGREEMENT

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

PLEDGE AGREEMENT

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule I

 

10920 W. Flagler St

11348 SW 184th St

13752 SW 152 St

9500 NW 27th Ave

1201 SW 8th St

6356 SW 8th ST

795-B West 49th St

90 NW 79th Ave

338 N. Krome Ave

8447 Coral Way

8347 W. Flagler St

13750 SW 84th St

901 NW 17th St

13825 SW 88th St

899 NW 37th Ave

207 11th St

6622 W. Flagler St

2472 W. 60th St

1059 W. Flagler St

865 E.48th St

2905 NW 27th Ave

1717 NW 17th Ave

16650 NW 27th Ave

9130 NW South River Drive

11603 W. Okeechobee Rd

10651 NW 132 St Bay 7

8398 NW 58th St

3001 S. Biscayne Blvd

4662 NW 183rd St

18545 S. Dixie Hwy

3598 NW 27th Ave

6404 NW 186th St

13732 Biscayne Blvd

18367 NW 27th Ave

421 W. Hallandale Beach Blvd

44 N. Miami Ave

1655 N. Federal Hwy

1980 N. University Dr

5445 20th St

 

--------------------------------------------------------------------------------


 

138 W.Boynton Beach Blvd

150 W.Indiantown Rd

5910 NW 183rd Street

18300 NW 2nd Avenue

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROCEEDINGS

 

Florida OFR determined that mischaracterization of certain checks in the new
check cashing database had occurred in that “business” checks were being
classified as “payroll” checks. Business is working on process improvements.

 

--------------------------------------------------------------------------------